Citation Nr: 0003932	
Decision Date: 02/15/00    Archive Date: 02/23/00

DOCKET NO.  98-05 507	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, 
Kentucky


THE ISSUE

Whether the veteran's special separation benefits are subject 
to recoupment prior to receipt of Department of Veterans 
Affairs (VA) disability compensation.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Milo H. Hawley, Counsel


INTRODUCTION

The veteran had active service from July 1976 to September 
1992.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a decision by the VA Regional Office 
(RO) in Louisville, Kentucky.

On VA Form 9, dated and submitted by the veteran in April 
1998, the veteran indicates a desire to be reimbursed for 
out-of-pocket expenses of $1,243.76 for surgery and treatment 
for her right knee that she has paid for herself.  The issue 
of entitlement to reimbursement for medical expenses is 
referred for appropriate consideration.


FINDING OF FACT

The veteran has withdrawn her appeal with respect to the 
issue of whether her special separation benefits are subject 
to recoupment prior to receipt of VA disability compensation; 
thus, this issue on appeal is moot.  


CONCLUSION OF LAW

There is no remaining case or controversy over which the 
Board has jurisdiction.  38 U.S.C.A. § 7104 (West 1991 & 
Supp. 1999); 38 C.F.R. §§  20.101, 20.204 (1999); Waterhouse 
v. Principi, 3 Vet. App. 473 (1992); Mokal v. Derwinski, 
1 Vet. App. 12 (1990).


REASONS AND BASES FOR FINDING AND CONCLUSION

Following the September 1997 RO notification to the veteran 
that her disability compensation benefits would be withheld 
pending recoupment of her service separation benefits of 
$37,731.33, the appellant submitted a letter in February 
1998, titled "notice of disagreement/appeal."  In this 
document the appellant indicates a desire to have the amount 
being recouped, $37,731.33, be reduced by the amount of 
$3,528.75, the amount her health plan had paid on her behalf.

A statement of the case was issued in March 1998.  In April 
1998, the veteran submitted VA Form 9.  On this form, she 
indicated that she was aware that the total amount, 
$37,731.33, of her separation pay would be recouped before 
she would receive any benefits and she agreed with that.  She 
indicated that she was not appealing this determination.  
This document was signed by the veteran.  Since the veteran 
has submitted a signed written request that her appeal be 
withdrawn with respect to the issue currently on appeal, the 
Board concludes that the issue on appeal has become moot for 
lack of an actual case or controversy.  Therefore, the issue 
on appeal is dismissed as moot.  38 U.S.C.A. § 7107; 
38 C.F.R. §§ 20.101, 20.204; see Waterhouse and Mokal.


ORDER

The appeal with respect to the issue of whether the veteran's 
special separation benefits are subject to recoupment prior 
to receipt of VA disability compensation is dismissed.


		
	U. R. POWELL 
	Member, Board of Veterans' Appeals




 

